DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2020 has been entered.
The Applicant’s amendment filed on November 10, 2020 was received.  Claim 1 was amended.  Claims 10-16 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued December 16, 2020.

Claim Interpretation
In regards to Claim 1, the phrase of perform a process including: setting, on the basis of at least one of the application range and the application amount input into the input portion, a conveyance speed of the platen from a predetermined range and a spray duty ratio from a predetermined range, the spray duty ratio being a ratio of a spray time during a spray period of the pretreatment agent; wherein the conveyance speed of the platen is the speed when the platen is guided by the guide and moves in the first direction;
Claim 2, the phrase of perform a process including: setting the conveyance speed and the spray duty ratio on the basis of the application range and the application amount; and 

Claim 10, the phrase of perform a process including: setting one conveyance speed of the platen from the predetermined range including a plurality of the conveyance speeds.
Claim 11, the phrase of perform a process including: setting one spray duty ratio from the predetermined range including a plurality of the spray duty ratio.
Claim 12, the phrase of perform a process including: setting, on the basis of at least one of the application range and the application amount input into the input portion, a spray duty ratio that is a ratio of a spray time during a spray period of the pretreatment agent.
Claim 13, the phrase of perform a process including: setting, on the basis of at least one of the application range and the application amount input into the input portion, a conveyance speed of the platen, wherein the conveyance speed of the platen is the speed when the platen is guided by the guide and moves in the first direction.
Claim 14, the phrase of perform a process including: setting, on the basis of at least one of the application range and the application amount input into the input portion at least one of a conveyance speed of the platen and a spray duty ratio that is a ratio of a spray time during a spray period of the pretreatment agent, wherein the conveyance speed of the platen is the speed when the platen is guided by the guide and moves in the first direction.
Claim 15, the phrase of perform a process including: setting at least one of increasing the conveyance speed of the platen or decreasing the spray duty ratio when the application range decreases, and setting at least one of decreasing the conveyance speed of the platen or increasing the spray duty ratio when the application range increases

It has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); "Apparatus claims cover what a device is, not what a device does" Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus "if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Also see MPEP 2114.
For purposes of compact prosecution, when the prior art teaches the claimed structure of processor and memory storing computer readable instructions (data or program) for controlling speed and spray, it is considered meeting the claim limitations following the recitation of perform a process.

Claim Rejections - 35 USC § 112
Claims 2-3, 10-11 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards claims 2-3, 10-11 and 15-16, each of these claims recite “a process”, however, each of independent claims 1 and 14 recite “a process”.  It is unclear if the process in the dependent claims are intended to be a different process from the independent claim, or should the process in the dependent claims be a continuation of the process found in the independent claim.  For purposes of compact prosecution, the limitation will be interpreted as the process.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Schiestl et al., Hasegawa et al. and Petschik et al. on claims 1-3 and 8 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Schiestl et al., Hasegawa et al., Petschik et al. and Humet et al. on claims 4-5 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Schiestl et al., Hasegawa et al., Petschik et al. and Onda et al. on claims 6-7 and 9 are withdrawn because independent claim 1 has been amended.
Please consider the following.
Claims 1-3, 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schiestl (US 2018/0207954) in view of Hasegawa (US 2009/0244634) and Hirabayashi (US 6,189,989).
In regards to claim 1, Schiestl teaches a device (10) comprising:
a pallet (22, platen) (fig. 1; para. 31);

a pretreatment means (40, spray) comprising a plurality of nozzles (41, spray) which spray a pretreatment fluid onto the textile (fig. 1; para. 32);
a control means (31) controls components of the device based on the information of the print job (input portion) (fig. 1; para. 31-32).
Schiestil teaches the print job information may be stored in the control means (para. 32).
Schiestil does not explicitly teach input portion into which is input at least one of an application range of the pretreatment agent onto the recording medium and an application amount of the pretreatment agent; a processor; and a memory storing computer-readable instructions that, when executed by the processor, perform a process including: 
setting, on the basis of at least one of the application range and the application amount input into the input portion, a conveyance speed of the platen from a predetermined range and a spray duty ratio from a predetermined range, the spray duty ratio being
 a ratio of a spray time during a spray period of the pretreatment agent, wherein the conveyance speed of the platen is the speed when the platen is guided by the guide and moves in the first direction.
However, Hasegawa teaches a printing device (10) comprising a computer (20) connected to a printer (30).  Hasegawa teaches the computer has a central processing unit (processor), memory and an interface unit (input portion) (fig. 1; para. 56-57).  
Hasegawa teaches computer has an application program (23, instructions) which determines dispensing of ink based on image data (application range) and an amount of ink 
Hasegawa teaches an ink hit amount (spray duty ratio for a spray period) for each section of the grid (para. 96).  Hasegawa teaches the ink hit amount is based on the processing speed (para. 91).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the computer of Hasegawa onto the control means of Schiestil because Hasegawa teaches it will precisely estimate an ejection mount of fluid (para. 7).
Further regarding claim 1, Schiestl and Hasegawa as discussed above but do not explicitly teach a conveyance speed of the platen from a predetermined range, a spray duty ratio from a predetermined range and the conveyance speed of the platen is the speed when the platen is guided by the guide and moves in the first direction.
However, Hirabayashi teaches a printing controller (21) which controls a discharging of ink from an ink jet head (15) onto a thread.  Hirabayashi teaches the printing controller comprises a table (40a) which stores a relationship between a moving speed (conveyance speed) of the thread and the ink discharge frequency (spray duty ratio), where the table provides predetermined range for each of the moving speed and ink discharge frequency (fig. 1, 4-5; col. 4, lines 45-55, col. 6, lines 15-25).
Hirabayashi teaches the printing controller receives the moving speed of the thread, where the amount of ink to be discharged changes based on a change in the moving speed of the thread (fig. 1, 4-5; col. 5, lines 35-65).

Further regarding claim 1, Schiestl, Hasegawa and Hirabayashi teaches the central processing unit and memory which stores the application program (computer readable instructions), which are capable of storing the table of the relationship between a moving speed and ink discharge and executing the claimed a process of setting, on the basis of at least one of the application range and the application amount input into the input portion, at least one of a conveyance speed of the platen and a spray duty ratio that is a ratio of a spray time during a spray period of the pretreatment agent the conveyance speed of the platen is the speed when the platen is guided by the guide and moves in the first direction (see MPEP2114).
In regards to claim 2, Schiestl, Hasegawa and Hirabayashi as discussed above, where Hasegawa teaches the application program (23, instructions) which determines dispensing of ink based on image data (application range) and an amount of ink (application amount) which needs to be applied to a paper which is broken up into a grid and pixel (fig. 9; para. 96-99) and Petschik teaches the relationship between a moving speed and ink discharge (col. 6, lines 15-25).  
The central processing unit and memory which stores the application program are capable of performing a process of setting the conveyance speed and the spray duty ratio on the basis of the application range and the application amount (see MPEP2114).
In regards to claim 3, Schiestl, Hasegawa and Hirabayashi as discussed above, where Schiestl teaches the nozzles are provided in the plurality in the second direction that is parallel to the upper surface of the platen and is perpendicular to the first direction.  Schiestl, Hasegawa and 
In regards to claim 8, Schiestl, Hasegawa and Hirabayashi as discussed above, where Schiestl teaches the nozzles dispense the pretreatment fluid (single fluid spray) onto the textile (fig. 1; para. 32).
In regards to claims 10-11, Schiestl, Hasegawa and Hirabayashi as discussed above, where Hirabayashi teaches the table (40a) which stores a relationship between a moving speed (conveyance speed) of the thread and the ink discharge frequency (spray duty ratio), where the table provides predetermined range for each of the moving speed and ink discharge frequency (fig. 1, 4-5; col. 4, lines 45-55, col. 6, lines 15-25).
  Schiestl, Hasegawa and Hirabayashi teaches the processor and application program, which is capable of performing the process of setting one conveyance speed of the platen from the predetermined range including a plurality of the conveyance speeds.
In regards to claims 12-13, Schiestl, Hasegawa and Hirabayashi as discussed above, where Hirabayashi teaches the amount of ink to be discharged changes based on a change in the moving speed of the thread (fig. 1, 4-5; col. 6, lines 5-25).
In regards to claims 14-16, Schiestl, Hasegawa and Hirabayashi as discussed above, where Hirabayashi teaches the amount of ink to be discharged changes based on a change in the moving speed of the thread, where when the moving speed of the thread increases, the amount of ink to be discharged increases, where when the amount of ink to be discharged increases, the ink discharge frequency increase (fig. 1, 4-5; col. 5, line 55- col. 6, line 25).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schiestl, Hasegawa and Hirabayashi as applied to claims 1-3, 8 and 10-16 above, and further in view of Humet (US 2015/0314615).
In regards to claims 4-5, Schiestl, Hasegawa and Hirabayashi as discussed above, but do not explicitly teach the spray is provided in a plurality in the first direction.
However, Humet teaches a printing system which dispenses a pretreatment fluid and ink comprising: a printing system which has a controller (262) connected to memory (264) which controls a carriage (228) that has a plurality of printhead units (246, spray).  
Humet teaches the printheads are arranged in direction-250/252 and the substrate (112) travels in direction-116.  Humet teaches the printhead unit comprises a plurality of nozzles in a nozzle arrangement (247) which are in the direction-116 and across in the direction-250/252 (fig. 2a; para. 21, 30-33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the nozzle arrangement of Humet onto the plurality of nozzles of Schiestl, Hasegawa and Hirabayashi because Humet teaches it will provide single pass printing (para. 13).

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schiestl, Hasegawa and Hirabayashi as applied to claims 1-3, 8 and 10-16  above, and further in view of Onda (US 2010/0001099).
In regards to claims 6-7 and 9, Schiestl, Hasegawa and Hirabayashi as discussed above to teach the nozzles have a spraying surface for the pretreatment fluid, but do not explicitly teach 
However, Onda teaches a paint nozzle (23) which comprising a spray nozzle (22, leading end portion) which is removable connected to the paint nozzle thru a screw portion (12e) (fig. 5; para. 65, 69).  Onda teaches the paint nozzle provides a spray pattern which maybe elliptical in shape by controlling the pattern control air (air pressure type) (fig. 5-6, para. 93).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the paint nozzle of Onda onto the nozzles of Schiestl, Hasegawa and Hirabayashi because Onda teaches it will improve the deposition efficiency (para. 32, 37).

Response to Arguments
Applicant’s arguments filed November 10, 2020, with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schiestl, Hasegawa and Hirabayashi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        02/16/2021